OFFICE OF THE ATI-ORNEY GENERAL OF TEXAS
                            AUSTIN




RonorableY. B. Qampboll
couhty AlaitQr
Xaaagdodms County
Xaoagdoohe8,Toxar
Dear sir:
                            Be1 cgdnionx0. C-3934
                                Tit10 to bridgeon
                                                    by
                               h I g h nalbya na o nea
                              -~~~~~~R QJtwa y
                                            .

            X0 aoknowle~e reootptof you]:IOtterof
Iloptrbmz 5, 194l, requONlWtho apinionat thfs
a0~0rhupon      tho tolloringfaot nituationwhbh
im p0tea ha8 your lottort




         *I mud like to knor if the old bribge
    18 the property of the State Him  Deput-
    amit or waoogaoahesantlAngolinaCo\mtiea.w
                                                                -.
                                                                     615



Honorablelb.B. Campbell - Page 2


          The roiioning provision appears In Artlole
6674Q-9 Vornon*6 Revised Olril Statutes of Texas:
          “. . . provided, howover, that nothing
     in thla Aat shall prsvent the State Hlghusy
     Comlaslon rran ohanglngor abandoningsny




We aasume from your stetamentor the mot sltuatlonthat
the bridge in question was oonstruotedjointly by.Angellne
and !?aoogdoohee Countlee on the river uhloh is the boundary
line between the two oountles. Under the above quoted
statutoryprovision   the OomufsslonersOourts of Neoog-
doohea and Angellne Counties may eseume jurlsdlotlon
orer the bridge desorlbsd in your opinion remost, and
the bridge till then oouupy the s-0 status as any other
property belongingto the Countleaof Hactogdoohes   and
Angellne.
                              Yours very truly




ROIFS




                                                       0.
                                                       APPROVED
                                                         OPlNlON
                                                       CoMMnTss
                                                       t+!E2$